ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on June 14, 1966 (Fla.App., 188 So.2d 398) affirming the Partial Final Decree of the Circuit Court of Dade County, Florida in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed April 12, 1967, 198 So.2d 830 and mandate dated June 6, 1967, now lodged in this court, affirmed in part, reversed in part and remanded the cause for further proceedings consistent with the said opinion and judgment of the Supreme Court of Florida,
NOW, THEREFORE, It is Ordered that the mandate issued in this cause on August 8, 1966 is withdrawn, the opinion and judgment of this court, filed in this cause on June 14, 1966 insofar as it is in conflict
*212with or fails to conform to the views expressed in the opinion and judgment of the Supreme Court of Florida dated April 12, 1967, aforesaid, is withdrawn and vacated, and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The opinion and judgment of this court, except as withdrawn and vacated is adhered to. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 31 F.S.A.).